Citation Nr: 1325921	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-27 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an initial compensable rating for Hodgkin's lymphoma associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for Hodgkin's lymphoma associated with herbicide exposure, and assigned a noncompensable (0 percent) rating, effective from July 2, 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The record reflects that in May 2007, Hodgkin's lymphoma was diagnosed.  The Veteran subsequently underwent chemotherapy and radiation treatments.  In January 2008, one month after completing radiation treatments, the Veteran was found to be without disease and doing well.  

On a VA examination in September 2009, it was noted that the latest PET scan revealed the Veteran was in complete remission. 

In his substantive appeal (VA Form 9), received in October 2011, the Veteran reported that he was still seeing his oncologist, who had him take an iron supplement.  The Veteran also reported that his bone density test was "bad", and that his oncologist told him this was from his chemotherapy.  

In a letter dated in February 2012, which was submitted without a waiver of review by the RO, a private physician, Dr. Hindenburg, indicated that the Veteran had osteopenia and that it was "possible" that the chemotherapy he received in the past for Hodgkin's disease may have contributed to this. 

The service-connected Hodgkin's disease has been evaluated under 38 C.F.R. § 4.117, Diagnostic Code (DC) 7709, which provides that a 100 percent rating is warranted for Hodgkin's disease when there is active disease or during a treatment phase.  A note to DC 7709 provides that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy, or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by VA examination.  Further, the note provides that if there has been no local recurrence or metastasis, the disorder shall be rated on the residuals. 

The record does not reflect, and the Veteran does not appear to contend, that there has been local recurrence or metastasis; thus, the Hodgkin's disease must be rated on its residuals.  As the Veteran has contended that he has residuals of his Hodgkin's disease and treatment therefore, a remand is required to schedule him for a VA examination to assess the current residuals, if any, of his Hodgkin's disease.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any treatment he may have received for residuals of his Hodgkin's lymphoma since September 2009.  With any assistance needed from the Veteran, obtain any current and pertinent treatment records.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination to evaluate his Hodgkin's lymphoma, to include any residuals.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination report.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify and describe the severity of any and all residuals associated with the Veteran's Hodgkin's lymphoma and his treatment for that disability, to include osteopenia and iron deficiency.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the report.

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

